Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 29 April 2022 wherein: claims 1, 3, 9, and 16 amended; claims 1-20 are pending.

Response to Arguments
Examiner acknowledges the prior 35 USC 112(b) rejection has been overcome by amendment.
Applicant’s arguments with respect to the rejections of claim(s) 1-20 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Arneson (US 2011/0004059 A1).

Regarding claim 1, Arneson discloses a method comprising: receiving (with 108) a first set of data from an ingestible scanner (104) inside a body of a patient (102); identifying a point of interest (area of concern) within the body based on the first set of data; determining a location of the point of interest (area of concern) within the body in relation to the ingestible scanner (104); directing an external scanner (X-ray imager, inherently required for X-ray imaging) to the point of interest (area of concern) identified with the first set of data from the ingestible scanner (104) based on the location of the point of interest in relation to the ingestible scanner (104); and scanning the point (area of concern) of interest with the external scanner (performing X-ray imaging; par. [0056], [0086]-[0088], [0093]-[0096], [0116]-[0118], fig. 1, 13-14).

Regarding claim 2, Arneson discloses the method of claim 1, wherein the determining is performed by echolocation (inherent to ultrasonic imaging; par. [0086]).

Regarding claim 3, Arneson discloses the method of claim 1, wherein the ingestible scanner is an ingestible ultrasonic scanner and the external scanner is an x-ray scanner (par. [0086], [0110]).

Regarding claim 4, Arneson discloses the method of claim 1, further comprising: determining a configuration of the external scanner based on the first set of data (i.e., a configuration for targeting the area of concern; par. [0110]).

Regarding claim 5, Arneson discloses the method of claim 4, wherein the configuration includes an angle of the external scanner relative to the point of interest (inherently required for targeting the area of concern; par. [0110]).

Regarding claim 6, Arneson discloses the method of claim 4, wherein the configuration includes an area of exposure (area of concern) for the external scanner (par. [0110]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arneson as applied to claim 4 above, and further in view of Madhav (US 2017/0086775 A1).

Regarding claims 7-8, Arneson discloses  the method of claim 4, wherein the determining further includes receiving a set of historical data (par. [0054]).
Arneson does not expressly disclose the determining further includes: determining a category for the point of interest; receiving a set of historical data based on the category; comparing the first set of data to the historical data; and configuring the external scan based on the comparing, wherein the set of historical data includes a type of external scan and a configuration of the external scan.
Madhav discloses determining a category (clinical task) for a point of interest (portion of anatomy to be imaged); receiving a set of historical data based on the category; comparing a first set of data (scout scan) to the historical data; and configuring an external scan (CT scan) based on the comparing, wherein the set of historical data includes a type of external scan (CT) and a configuration (waveform configuration) of the external scan ([0032]: “The depicted processing unit 120 is also configured to determine a waveform configuration for the CT acquisition unit 110 (e.g., X-ray source 112) based on at least one of patient size, a clinical task, or desired scan parameters. For example, a patient size and/or information corresponding to attenuation levels of a patient may be determined using a scout scan, information from a database, and/or information entered by an operator. Scan range may also be determined from a scout scan. Similarly, information corresponding to or describing a clinical task may be acquired from a database or from information entered by an operator. The clinical task, for example, may describe the portion of anatomy to be imaged or diagnosed, type and quantity of contrast agent used, type and size of lesion to be evaluated, etc. Scan parameters that may be considered in determining the waveform configuration include scan field of view, or rotation time, collimation, among others. The processing unit 120 may access a look-up table or other resource (e.g., stored in the memory 128) to determine the waveform configuration. For example, clinical studies and/or historical information may be used to correlate particular waveform configurations that have been demonstrated effective and/or optimal for combinations of patient size, clinical task, and scan parameters”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Arneson in view of the teachings of Madhav so that the determining further includes: determining a category for the point of interest; receiving a set of historical data based on the category; comparing the first set of data to the historical data; and configuring the external scan based on the comparing, wherein the set of historical data includes a type of external scan and a configuration of the external scan.
One would have been motivated to do so to gain an advantage recited by Madhav of providing an optimum configuration (Madhav, [0032]).

Claim(s) 9-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arneson as applied to claim 1 above, and further in view of Cao (US 2019/0206051 A1).

Regarding claim 9, Arneson discloses the method of claim 1, including the use of a computing device (108; par. [0056], fig. 1), but does not expressly disclose a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform the method.
Cao discloses a method comprising: receiving a first set of data pertaining to the inside of a body of a patient; identifying a point of interest (ROI) within the body based on the first set of data; determining a location of a point of interest within a body within the body; directing an external scanner to the point of interest; and scanning the point of interest with an external scanner (see paragraphs [0046]-[0175] in the description, figures 1-14C: determining the relative position of the ROI inside the subject based on the 3D model; determining the position of the ROI in the subject with respect to the imaging device 110 according the relative position of the ROI inside the subject and second position information of the subject with respect to the imaging device 110; scanning a target portion of the subject including the ROI of the subject with an X-ray imaging system); and 
a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform the method (par. [0046]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Arneson in view of the teachings of Cao to make a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform the method.
One would have been motivated to do so to avoid the need to manually program the computing device each time the method needs to be performed.

Regarding claims 10-14, Examiner refers to the rejections of claims 2-6 above, respectively.

Regarding claim 16, Examiner refers to the rejection of claim 9 above, mutatis mutandis.

Regarding claims 17-20, Examiner refers to the rejections of claims 2-5 above, respectively.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arneson in view of Cao as applied to claim 12 above, and further in view of Madhav (US 2017/0086775 A1).

Regarding claim 15, Examiner refers to the rejection of claims 7-8 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884